               Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                   MIDLAND DIVISION

    OLAN DAVIS, individually and on behalf of           DOCKET NO. 7:20-cv-00184
    all others similarly situated,
                                                        JURY TRIAL DEMANDED
    vs.
                                                        COLLECTIVE ACTION PURSUANT
    HUNT OIL COMPANY.                                   TO 29 U.S.C. § 216(b)


                              COLLECTIVE ACTION COMPLAINT

                                           I.      SUMMARY

          1.     Plaintiff Olan Davis brings this lawsuit to recover unpaid overtime wages and other

damages from Defendant Hunt Oil Company (Hunt) under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq. (“FLSA”).

          2.     Hunt employs oilfield personnel, like Davis, to carry out its work.

          3.     Davis, and the other workers like him, were typically worked 10-12 hour shifts and

regularly worked more than 60 hours per week.

          4.     But Hunt does not pay all of these workers overtime for hours worked in excess of 40

hours in a single workweek.

          5.     Instead of paying overtime as required by the FLSA, Hunt improperly classified these

workers as exempt.

          6.     This action seeks to recover the unpaid overtime wages and other damages owed to

these workers.

                                 II.     JURISDICTION AND VENUE

          7.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

          8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial
                 Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 2 of 8



part of the events or omissions giving rise to the claim occurred in this District. Davis performed

work-related tasks for Hunt in this District in Midland County.

                                            III.         THE PARTIES

          9.       Olan Davis worked for Hunt performing inspection and production related work on

Hunt Oil well sites and storage tank facilities in the field.

          10.      For large parts of his employment with Hunt, Davis did not receive overtime

compensation at one and one half times his regular rate of pay, as defined by the FLSA, despite

routinely working over 40 hours in a single workweek.

          11.      His consent to be a party plaintiff is attached hereto as Exhibit A.

          12.      Davis seeks to represent a nationwide class under the Fair Labor Standards Act

collective action provision, 29 U.S.C. § 216(b). The FLSA 216(b) Class is defined as:

                   All lease operators who worked for Hunt Oil Company within the
                   past three years and were paid (1) a salary without lawful
                   overtime; or (2) classified as an independent contractor and paid
                   a day rate in the past three years. (the “Putative Class Members”).

          13.      Hunt Oil Company may be served through its registered agent Capitol Corporate

Services, Inc at 206 E. 9th St., Suite 1300, Austin, Texas 78701.

                                                   IV.         FACTS

          14.      Hunt “is a privately held exploration and production company that has successfully

conducted petroleum operations for more than 80 years. Today, it is one of the world's leading

independent energy companies, with operations in North America, South America, Europe and the

Middle East. The company has drilled wells on every continent except Antarctica.” 1

          15.      To offer these services, Hunt employs hundreds of field employees.




1
    http://www.huntoil.com/ (last visited July 31, 2020)

                                                           2
              Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 3 of 8



        16.     Hunt’s field employees’ job duties involve traveling to various well sites each day,

inspecting and operating oilfield related equipment, gauging the available capacity of storage tanks,

reporting production numbers from the well site, performing maintenance and troubleshooting on

the equipment, and other duties required by Hunt.

        17.     Hunt initially brings these employees on a trial basis and improperly classifies these

workers as independent contractors.

        18.     For the initial period that these workers are misclassified as contractors, they are paid

a day-rate for all hours in a day, even those in excess of 40 hours in a week.

        19.     For example, Davis was misclassified as a contractor and paid a day rate by Hunt for

approximately 4 months at the beginning of his time working for Hunt from March 2018 until July

2018.

        20.     Davis was an hourly employee of Hunt for approximately 4 months from August 2018

through December 2018. He was paid by the hour and received overtime pay.

        21.     However, even though his job duties remained the same, Davis was switched to a

salary starting in January 2019 through September 2019.

        22.     As a salaried employee, Hunt was not paid his lawful overtime wages.

        23.     Davis worked for Hunt as a Lease Operator from March 2018 through September

2019.

        24.     Davis worked long and hard hours in the field inspecting wells, gauging tanks, and

reporting production numbers.

        25.     The majority of his work was routine and manual in nature, using hand tools, and

carrying heavy equipment.

        26.     Working in the oilfield, Davis wore various types of PPE.




                                                   3
              Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 4 of 8



        27.      Beyond being routine and manual in nature, all aspects of Davis’ job was

predetermined for him.

        28.      Hunt trains its employees how to operate the required equipment and perform the job.

        29.      Davis was required to comply with Hunt’s strict policies and procedures governing

each issue that arises throughout the job.

        30.      No specific degree or background is required to perform Davis’ job; Hunt provides all

the training necessary to perform the job the Hunt way.

        31.      Indeed, Davis and all employees like him perform non-exempt job duties under the

FLSA.

        32.      Davis and individuals like him work well over 40 hours a week; however, Hunt does

not pay its employees overtime properly.

        33.      For example, Hunt paid Davis a fixed weekly amount and less than lawful overtime

compensation from January 2019 to September 2019:

        34.      Hunt pays all of its field employees like Davis under the pay practices described above.

        35.      Regardless of location, Hunt treats these employees the same and denied proper

overtime.

        36.      As the controlling law makes clear, the routine and manual labor duties performed by

Davis and the other employees is non-exempt work.

        37.      Therefore, Hunt owes back overtime wages to all of their employees similarly situated

to Davis.

                             V.      COLLECTIVE ACTION ALLEGATIONS

        38.      Davis incorporates all previous paragraphs and alleges that the illegal pay practices

Hunt imposed on Davis were similarly imposed on the field personnel employed in the rest of the

United States.


                                                    4
              Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 5 of 8



        39.     Hundreds of employees have been victimized by this pattern, practice, and policy

which are in willful violation of the FLSA.

        40.     Based on his experiences and tenure with Hunt, Davis is aware that Hunt’s pay

practices or policies have been imposed on the Putative Class Members.

        41.     The Putative Class Members all were not afforded overtime compensation at the

correct rates when they worked in excess of forty hours per week.

        42.     Hunt’s failure to pay wages and overtime compensation as required by the FLSA

results from generally applicable, systematic policies and practices which are not dependent on the

personal circumstances of the class members.

        43.     Davis’ experiences are therefore typical of the experiences of the Putative Class

Members.

        44.     The specific job titles or precise job locations of the various Putative Class Members

do not prevent collective treatment.

        45.     Davis has no interests contrary to, or in conflict with, the Putative Class Members, as

defined herein. Like each member of the proposed class, Davis has an interest in obtaining the unpaid

overtime wages owed under federal wage laws.

        46.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and Hunt will reap the unjust benefits of violating the applicable federal and state wage laws.

        47.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against Hunt, it would be unduly burdensome to the judicial system.

        48.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.




                                                   5
              Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 6 of 8



        49.     The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                (a)     Whether Hunt employed the Putative Class Members within the meaning of
                        the applicable federal statutes, including the FLSA;

                (b)     Whether the Putative Class Members were misclassified by Hunt as exempt
                        from overtime compensation;

                (c)     Whether Hunt’s decision to classify the Putative Class Members as exempt was
                        made in good faith;

                (d)     Whether Hunt’s violation of the FLSA was willful; and

                (e)     Whether Hunt’ failure to pay Davis and the Putative Class Members overtime
                        pay due to them was by virtue of their uniform designation as exempt.

        50.     Davis’ claims are typical of the Putative Class Members’ claims. Davis and the Putative

Class Members have sustained damages arising out of Hunt’s illegal and uniform employment policies.

        51.     Davis knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

        52.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                 VI.    COVERAGE UNDER THE FLSA

        53.     At all times hereinafter mentioned, Hunt has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        54.     At all times hereinafter mentioned, Hunt has been an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        55.     At all times hereinafter mentioned, Hunt has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29


                                                     6
              Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 7 of 8



U.S.C. § 203(s)(1), in that said enterprise have and have had employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that said

enterprise have had and has an annual gross volume of sales made or business done of not less than

$1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

        56.     At all times hereinafter mentioned, Davis was engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206-207.

                                       VII.   FLSA VIOLATIONS

        57.     During the relevant time period, Defendant has violated, and is violating, the

provisions of Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207, and 215(a)(2), by employing

persons in an enterprise engaged in commerce or in the production of goods for commerce within

the meaning of the FLSA for workweeks longer than 40 hours without compensating such employees

for their employment in excess of 40 hours per week at rates no less than one and one-half the regular

rates for which they were employed.

        58.     Hunt knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay Davis and all Putative Class Members overtime compensation.

        59.     The decision by Hunt not to properly pay overtime compensation to their employees

was neither reasonable, nor in good faith.

        60.     Accordingly, Davis and all Putative Class Members are entitled to overtime wages

under the FLSA in an amount equal to one and one-half times their rate of pay, plus liquidated

damages, attorney’s fees, and costs.

                                         VIII. JURY DEMAND

        61.     Plaintiff hereby demands a jury.




                                                     7
      Case 7:20-cv-00184 Document 1 Filed 08/03/20 Page 8 of 8



                            IX.     RELIEF SOUGHT

62.      WHEREFORE, Davis prays for judgment against Hunt as follows:

  a.      An Order designating the Putative FLSA Class as a collective action and permitting
          the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
          individuals with instructions to permit them to assert timely FLSA claims in this
          action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

  b.      For an Order appointing Davis and his counsel to represent the interests of the
          FLSA Class;

  c.      For an Order finding Hunt liable to Davis and the Putative Class Members for
          unpaid overtime owed under the FLSA, as well as liquidated damages in an amount
          equal to their unpaid compensation;

  d.      For an Order awarding attorneys’ fees, costs, and pre- and post-judgment interest
          at the highest available rates; and

  e.      For an Order granting such other and further relief as may be necessary and
          appropriate.

                                     Respectfully submitted,

                                     By: /s/ Michael A. Josephson
                                            Michael A. Josephson
                                            State Bar No. 24014780
                                            mjosephson@mybackwages.com
                                            Andrew W. Dunlap
                                            State Bar No. 24078444
                                            adunlap@mybackwages.com
                                            JOSEPHSON DUNLAP
                                            11 Greenway Plaza, Suite 3050
                                            Houston, Texas 77046
                                            713-352-1100 – Telephone
                                            713-352-3300 – Facsimile

                                             Richard J. (Rex) Burch
                                             Texas Bar No. 24001807
                                             BRUCKNER BURCH, P.L.L.C.
                                             8 Greenway Plaza, Suite 1500
                                             Houston, Texas 77046
                                             713-877-8788 – Telephone
                                             713-877-8065 – Facsimile
                                             rburch@brucknerburch.com

                                     ATTORNEYS IN CHARGE FOR PLAINTIFFS


                                        8
